Case 5:19-cv-02474-AB-SHK Document 1 Filed 12/20/19 Page 1 of 21 Page ID #:1


BARNES LAW
601 South Figueroa Street, Suite 4050
Los Angeles, California 90017
Telephone: (310) 510-6211
Facsimile: (310) 510-6225


                              UNITED STATES DISTRICT COURT

                      FOR THE CENTRAL DISTRICT OF CALIFORNIA


SOCORRO GALBAN, for herself and on ) Case No.: ______________________
behalf of her minor child, B.S.G.    )
                                     ) COMPLAINT FOR DAMAGES:
                  Plaintiffs,        )
                                     )   1. UNLAWFUL SEARCH - INVALID
        v.                           )       WARRANT, LACK OF PROBABLE
                                     )       CAUSE - 42 U.S.C. § 1983;
THE CITY OF FONTANA, FONTANA )           2. UNLAWFUL SEARCH -
POLICE       CHIEF WILLIAM GREEN, )          UNREASONABLE MANNER OF ENTRY
FONTANA POLICE OFFICER JUSTIN )              AND SEARCH - 42 U.S.C. § 1983;
LAING (737) and POLICE OFFICERS DOES )   3. FALSE ARREST AND FALSE
1–10, inclusive.                     )       IMPRISONMENT - 42 U.S.C. § 1983;
                                     )   4. MONELL POLICY CLAIM AGAINST
                  Defendants.        )       THE CITY OF FONTANA - 42 U.S.C. §
                                     )       1983;
                                     )   5. VIOLATION OF CALIFORNIA STATE
                                     )       CIVIL RIGHTS
                                     )   6. ASSAULT
                                     )   7. FALSE IMPRISONMENT BY WAY OF
                                     )       FALSE ARREST UNDER CALIFORNIA
                                     )       LAW
                                     )   8. INTENTIONAL INFLICTION OF
                                     )       EMOTIONAL DISTRESS
                                     )   9. NEGLIGENT INFLICTION OF
                                     )       EMOTIONAL DISTRESS
                                     )   10. TRESPASS
                                     )
                                     )       (Jury Trial Demanded)
                                     )




                                    COMPLAINT FOR DAMAGES
Case 5:19-cv-02474-AB-SHK Document 1 Filed 12/20/19 Page 2 of 21 Page ID #:2




                                              PARTIES

  1. Plaintiffs, by and through their attorney, Barnes Law, LLP, bring this action against the City of

     Fontana, The Fontana Chief of Police, and various Fontana police officers pursuant to 42 U.S.C.

     1983 and Monell v. Department of Social Services of the City of New York, 436 U.S. 658 (1978)

     for an improper home invasion that led to trauma against the Galban family and in violation of

     the Constitution of the United States of America.

  2. Plaintiff Socorro Galban (“Galban” or “Plaintiff”) is, and at all times relevant to this was, an

     individual of the age of majority, residing in the city of Cudahy, California, county of Los

     Angeles.

  3. Plaintiff B.S.G. (“B.S.G.”) is, and at all times relevant to this was, an individual of the age of

     twelve, residing in the city of Cudahy, California, county of Los Angeles, represented by her

     mother, Plaintiff.

  4. Plaintiffs are Latina females.

  5. Plaintiffs are a close-knit family.

  6. Defendant the city of Fontana, California, and its Fontana Police Department, is a municipality

     that filed its articles of incorporation on June 25, 1952 in the state of California.

  7. Plaintiff is informed and believes and on that basis alleges that at all times relevant to this

     action, unless otherwise stated, each Defendant in his or her professional capacity, including

     those fictitiously named, was the agent, servant, employee, partner, and/or joint venture of each

     remaining Defendant, and was acting within the course and scope of such agency, employment,

     partnership, and/or joint venture with the permission and consent or ratification of each

     remaining Defendant, in doing the things alleged in this Complaint.




                                              Page 2 of 21
                                             COMPLAINT
Case 5:19-cv-02474-AB-SHK Document 1 Filed 12/20/19 Page 3 of 21 Page ID #:3




                     COMPLIANCE WITH PRE-SUIT REQUIREMENTS

  8. On May 20, 2019, Plaintiff sent a Letter of Representation and Notice of Tort to the city of

     Fontana, addressed to its mayor, the Hon. Acquenetta Warren. The letter alleged that at least six

     city of Fontana police gang unit officers raided the Plaintiff’s house by mistake on the night of

     Sunday, Dec. 20, 2018 because police raided the wrong address.

                                  JURISDICTION AND VENUE

  9. Venue is proper in this Court under 28 United States Code (“U.S.C.”) Section 1331, as it is a

     civil action arising under the Constitution, laws, or treaties of the United States, and as the acts

     that caused Plaintiff’s damages as alleged herein occurred in the city of Cudahy, California, Los

     Angeles County, within the jurisdiction of this Court.

                         FACTS COMMON TO ALL CAUSES OF ACTION

  10. Plaintiffs, an adult Latina female and her minor daughter, were residents of Cudahy, Los

     Angeles County, Ca., 90201.

  11. On or about Sunday, Dec. 30, 2018, at approximately 11:30 p.m., Plaintiffs were dressed in

     their pajamas, lying in bed and drifting off to sleep.

  12. Plaintiff needed to get up in the morning to go to her job at a bank.

  13. Plaintiffs were startled by an unusual commotion at their back door.

  14. Fearing for her now terrified and crying daughter's safety, Plaintiff arose to investigate.

  15. Without warning, at least six law-enforcement officers, apparently from the Fontana Police

     Department’s city gang units, led by officer Justin Laing (737), burst through Ms. Galban's back

     door pointing their weapons at Plaintiffs, screaming profanely about executing a search warrant.

  16. The officers demanded to know where “Eduardo” was.




                                               Page 3 of 21
                                              COMPLAINT
Case 5:19-cv-02474-AB-SHK Document 1 Filed 12/20/19 Page 4 of 21 Page ID #:4


  17. "Why the f--- didn't you answer when you heard us pounding on the door?" one of the police

     oﬃcers demanded to know.

  18. The oﬃcer also told Plaintiﬀ that she should have heard the police knocking because her house

     is a "piece of shit" and not a mansion.

  19. Galban kept a photo of her brother who had died 14 years prior on her living room wall and the

     oﬃcer asked her, “Who the f--- is that?”

  20. Galban and her daughter, clad lightly and only for bed, were ordered outside of the house at

     gunpoint into the 40-degree night air and questioned about drugs and a man they had never

     heard of, never met, nor had ever seen.

  21. The officers searched the house, and upon finding nothing, continued to threaten and intimidate

     Ms. Galban and her 12-year-old daughter until the officers realized and admitted to Plaintiffs

     that they raided the wrong house.

  22. The Plaintiff’s address didn’t match the address on the search warrant, which was 5035 Cecilia

     St. Cudahy, Ca. 90201.

  23. Ms. Galban; shaken but undeterred, requested a copy of the search warrant, but the officers

     refused to provide one.

  24. Ultimately, the officers departed leaving Plaintiffs’ house damaged (see exhibits A, B).

  25. Plaintiffs Mother and daughter are undergoing professional medical evaluation to cope with the

     trauma of an improper home invasion and verbal berating and abuse by Defendants.

     ///

     ///




                                                Page 4 of 21
                                               COMPLAINT
Case 5:19-cv-02474-AB-SHK Document 1 Filed 12/20/19 Page 5 of 21 Page ID #:5


                                   FIRST CAUSE OF ACTION

      UNLAWFUL SEARCH - INVALID WARRANT, LACK OF PROBABLE CAUSE

                                          42 U.S.C. § 1983

                              (All Plaintiffs Against all Defendants)

  26. Plaintiffs reallege and incorporate by reference each allegation contained in the preceding

     paragraphs as if fully set forth herein.

  27. The Defendants unreasonably approved, obtained and/or executed a search warrant for

     Plaintiffs’ house, the wrong house, a fact which invalidated the warrant from the start, prior to

     execution.

  28. Defendants’ subsequent unauthorized entry and search violated Plaintiffs’ Fourth Amendment

     right to be free from unreasonable searches of their persons and homes.

  29. Defendants had a duty to thoroughly investigate and obtain credible and reliable facts regarding

     where the target resided before requesting, obtaining and executing the warrant at Plaintiffs’

     address.

  30. Such an investigation or surveillance could have been done quickly and easily. However, on

     information and belief, Defendants did not do the requisite investigation or surveillance which

     led to an invasion in the wrong home.

  31. Defendants lacked probable cause to enter and search Plaintiffs’ apartment at the time they

     applied for a warrant or entered Plaintiffs’ home to execute the warrant.

  32. Defendants’ actions in these respects were objectively unreasonable and were undertaken

     intentionally, with malice and reckless indifference to Plaintiffs’ constitutional rights.

  33. As the direct and proximate result of officers’ misconduct, Plaintiffs have suffered and continue

     to suffer serious injury and harm.




                                                 Page 5 of 21
                                                COMPLAINT
Case 5:19-cv-02474-AB-SHK Document 1 Filed 12/20/19 Page 6 of 21 Page ID #:6


  34. Defendant officers’ conduct under this count merits an award of punitive damages to Plaintiffs.

     Defendant officers’ shocking inaction in failing to cancel or call off execution of the search

     warrant for Plaintiffs’ home when they lacked probable cause to support it constituted an abuse

     of power and authority.

  35. Defendant officers’ actions were directed toward the wrong residence and harmed citizens who

     were totally innocent of all criminal conduct.

  36. Defendant officers’ conduct toward Plaintiffs was undertaken with willful and wanton disregard

     for the rights of others. Officers acted with actual intention or with a conscious disregard or

     indifference for the consequences when the known safety and health of Plaintiffs was involved.

     Defendant officers acted with actual malice, with deliberate violence, willfully or with such

     gross negligence as to indicate a wanton disregard for the rights of others.

  37. In light and character of Defendant officers’ actions toward Plaintiffs, and the lasting or

     permanent psychological injury that Defendants’ conduct has caused Plaintiffs, award of

     punitive damages is merited.

                                  SECOND CAUSE OF ACTION

     UNLAWFUL SEARCH - UNREASONABLE MANNER OF ENTRY AND SEARCH

                                          42 U.S.C. § 1983

                               (All Plaintiffs Against all Defendants)

  38. Plaintiffs reallege and incorporate by reference each allegation contained in the preceding

     paragraphs as if fully set forth herein.

  39. The manner in which the officers conducted their entry into and subsequent search of Plaintiffs’

     apartment were objectively unreasonable, in violation of Plaintiffs’ Fourth Amendment rights.




                                                 Page 6 of 21
                                                COMPLAINT
Case 5:19-cv-02474-AB-SHK Document 1 Filed 12/20/19 Page 7 of 21 Page ID #:7


  40. For example, when the officers entered into Plaintiffs’ apartment they did not knock or

     announce themselves or their office in circumstances where it was required and mandatory, and

     they brandished weapons in close range to the Plaintiffs, one of whom is and was a minor child.

  41. Additionally, the Defendants unnecessarily damaged or destroyed Plaintiffs’ personal property.

  42. Further, it was unreasonable for officers to detain Plaintiffs who were plainly not the target

     described in the search warrant. Plaintiffs were also detained for an unreasonable length of time

     and in an unreasonable and humiliating manner.

  43. Officers’ manner of entry and search was objectively unreasonable in these and other ways and

     were undertaken intentionally, with malice and reckless indifference to Plaintiffs’ constitutional

     rights.

  44. Under the circumstances, Defendants had reasonable alternative law enforcement techniques

     available to them for effective entry and search.

  45. As the direct and proximate result of Defendants’ misconduct, Plaintiffs have suffered and

     continue to suffer injury and harm.

  46. Defendants’ conduct under this count merits an award of punitive damages to Plaintiffs.

     Defendants’ shocking actions of force against a totally unarmed mother and daughter

     constituted an abuse of power and authority. Defendant’s actions were directed towards

     unarmed citizens who were fully compliant and cooperative and innocent of all criminal

     conduct.

  47. Defendants’ conduct towards Plaintiffs was undertaken with willful and wanton disregard for

     the rights of others, especially children. Defendants acted with actual intention or with a

     conscious disregard or indifference for the consequences when the known safety and health of

     Plaintiffs were involved. Defendants acted with actual malice, with deliberate violence,

     willfully or with such gross negligence as to indicate a wanton disregard of the rights of others.


                                             Page 7 of 21
                                            COMPLAINT
Case 5:19-cv-02474-AB-SHK Document 1 Filed 12/20/19 Page 8 of 21 Page ID #:8


  48. In light of the character of Defendants’ actions toward Plaintiffs and the lasting and permanent

     and psychological injury that Defendants’ conduct has caused Plaintiffs, especially the child, an

     award of punitive damages is merited.

                                   THIRD CAUSE OF ACTION

         UNLAWFUL SEARCH - FALSE ARREST AND FALSE IMPRISONMENT

                                          42 U.S.C. § 1983

                              (All Plaintiffs Against all Defendants)

  49. Plaintiffs reallege and incorporate by reference each allegation contained in the preceding

     paragraphs as if fully set forth herein.

  50. Defendants arrested and imprisoned Plaintiffs outside of their home when, without a warrant for

     their arrest and without probable cause to arrest them, the Plaintiffs were ordered to leave their

     home, without adequate clothing, for a prolonged and unreasonable period of time.

  51. Defendants’ actions constituted a violation of Plaintiffs’ Fourth Amendment right to be free

     from unreasonable searches and seizures.

  52. When Defendants confined Plaintiffs, they unlawfully deprived them of their liberty to move

     about, despite the fact that they had done nothing illegal and that officers had no probable cause

     for their arrest or imprisonment. This violated Plaintiffs’ rights under the Fourth and Fourteenth

     Amendments to the United States Constitution.

  53. One or more Defendants had a reasonable opportunity to prevent or stop the violations of

     Plaintiffs’ constitutional rights but stood by and failed to take action.

  54. Through weaponized threats of physical force and the invalid use of legal authority, Defendants

     acted to arrest, restrain and confine Plaintiffs to a bounded area.

  55. Plaintiffs were aware of, and were harmed by Defendants’ confinement, as detailed above.

     Plaintiffs were unable to go into their home to obtain clothes or for any other reason. Plaintiffs


                                                 Page 8 of 21
                                                COMPLAINT
Case 5:19-cv-02474-AB-SHK Document 1 Filed 12/20/19 Page 9 of 21 Page ID #:9


     were confined in a public area in view of neighbors and gawkers who suspected them of

     criminal wrongdoing.

  56. Defendants’ actions in this respect were objectively unreasonable and undertaken intentionally,

     with malice and reckless indifference to Plaintiffs’ constitutional rights.

  57. As the direct and proximate result of officers’ misconduct, Plaintiffs have suffered and continue

     to suffer injury and harm.

  58. Defendants’ conduct under this count merits an award of punitive damages to Plaintiffs.

     Defendants shocking actions in requiring Plaintiffs to be exposed to the winter elements in only

     pajamas, while their home was improperly violated and searched, constituted an abuse of power

     and authority. Defendants’ actions were directed towards someone who was no danger, was not

     resisting or feeling arrest, was fully compliant, was totally innocent of all criminal conduct, and

     was only guilty of being present at the house that the Defendants decided to search, regardless

     of the information on the warrant they obtained.

  59. Defendants’ conduct towards Plaintiffs was undertaken with willful and wanton disregard for

     the rights of others. Officers acted with actual intention or with a conscious disregard or

     indifference for the consequences when the known safety and health of Plaintiffs was involved.

     Defendant officers acted with actual malice, with deliberate violence, willfully or with such

     gross negligence as to indicate a wanton disregard of the rights of others.

  60. In light of the degrading and humiliating character of Defendants’ actions towards Plaintiffs,

     their conduct merits an award of punitive damages.

     ///

     ///




                                              Page 9 of 21
                                             COMPLAINT
Case 5:19-cv-02474-AB-SHK Document 1 Filed 12/20/19 Page 10 of 21 Page ID #:10


                                   FOURTH CAUSE OF ACTION

                MONELL POLICY CLAIM AGAINST THE CITY OF FONTANA

                                            42 U.S.C. § 1983

                                (All Plaintiffs Against City of Fontana)

    61. Plaintiffs reallege and incorporate by reference each allegation contained in the preceding

       paragraphs as if fully set forth herein.

    62. The Officers’ violation of the civil rights of the Plaintiffs set forth in the allegations below was

       directly and proximately caused by specific Fontana and Fontana Police Department

       interrelated, de facto policies, widespread practices, and/or customs, which existed for more

       than six years prior to December 2018 (“the Monell period”).

    63. Upon information or belief, for more than six years prior to the events described herein, the

       basic de facto policy and practice is a failure of official City policy: City has failed and

       continues to fail to place official priority on avoiding unnecessary use of force, and the

       deprivation of civil rights against children and their adult relatives in the children’s presence.

    64. Upon information or belief, for more than six years prior to the events described herein, the

       basic de facto policy and practice is a failure of official City policy: Fontana has failed and

       continues to fail to require officers to make reasonable efforts before obtaining and/or executing

       a warrant to determine, through investigation and surveillance, (a) whether children reside in the

       residence, (b) to avoid entry and search at times when children are likely to be present, (c) to

       de-escalate themselves or change tactics when they encounter young children, or (d) to verify

       the home they are attempting to search is even the correct address.

    65. Upon information or belief, for more than six years prior to the events described herein, the

       basic de facto policy and practice is a failure of official City policy: Fontana has failed and

       continues to fail to require officers to make reasonable efforts before obtaining and/or executing


                                                  Page 10 of 21
                                                  COMPLAINT
Case 5:19-cv-02474-AB-SHK Document 1 Filed 12/20/19 Page 11 of 21 Page ID #:11


       a warrant to determine, through investigation and surveillance, (a) whether children reside in the

       residence, (b) to avoid entry and search at times when children are likely to be present, (c) to

       de-escalate themselves or change tactics when they encounter young children, or (d) to verify

       the home they are attempting to search is even the correct address.

    66. Upon information or belief, for more than six years prior to the events described herein, Fontana

       has a pervasive practice of failing to adequately train, intervene with, investigate, and discipline

       its officers, for violations of civil rights. The failure to investigate and discipline officers for the

       sorts of behaviors described herein, against Latina women, is a failure of accountability.

                                      FIFTH CAUSE OF ACTION

                     VIOLATION OF CALIFORNIA STATE CIVIL RIGHTS

    67. Plaintiffs reallege and incorporate by reference each allegation contained in the preceding

       paragraphs as if fully set forth herein.

    68. Defendants, and each of them, are individuals who were acting under color of state law in

       conducting an investigation and related proceedings and matters as described in California

       Government Code section 820.21(a). Each of the individual Defendants, and Does 1-10,

       inclusive, participated in, conspired with, approved of, and/or aided and abetted the conduct of

       the remaining Defendants.

    69. As a result of Defendants’ conduct, Defendants, and each of them, by the use of threats,

       intimidation and coercion (or attempts to threaten, intimidate or coerce), interfered with

       Plaintiffs’ exercise and enjoyment of the rights secured by the United States Constitution and

       other Federal laws, the Constitution and laws of the State of California, and their rights under

       California Government Code section 820.21, and California Civil Code sections 43, 49, 51, 52

       (The Unruh Civil Rights Act), and 52.1.




                                                  Page 11 of 21
                                                  COMPLAINT
Case 5:19-cv-02474-AB-SHK Document 1 Filed 12/20/19 Page 12 of 21 Page ID #:12


    70. Such conduct includes, but is not limited to: unlawful search and seizure, false imprisonment

       and arrest, infliction of emotional distress, unlawful destruction of private property, as

       mentioned hereinabove, and in violation of the rights secured by the Fourth and Fourteenth

       Amendments to the United States Constitution.

    71. Defendants and their respective entities are vicariously responsible for the conduct of individual

       officer Defendants and Does 1 through 10, inclusive, under California Government Code

       section 815.2, and other applicable statutory and case law.

    72. As a direct and proximate result of these Defendants’ actions, Plaintiffs have suffered, and will

       continue to suffer, physical, mental, and emotional injuries, all to an extent and in an amount

       subject to proof at trial.

    73. The rights violated by Defendants, and each of them, are protected by California Civil Code

       sections 43, 49, 51, and 52.1, which entitle Plaintiffs to compensatory and punitive damages,

       injunctive relief, statutory civil penalty (including $25,000.00 as to each individual Defendant)

       and attorneys’ fees, as provided for by the laws and the Constitution of the State of California,

       and are requested herein.

    74. Defendants acted with malice and with the intent to cause injury to Plaintiffs, or acted with a

       willful and conscious disregard to the rights of Plaintiffs in a despicable, vile and contemptible

       manner. Therefore, Plaintiffs are entitled to an award of punitive damages for the purpose of

       punishing these Defendants and to deter them and others in the future.

                                     SIXTH CAUSE OF ACTION

                                                  ASSAULT

    75. Plaintiffs reallege and incorporate by reference each allegation contained in the preceding

       paragraphs as if fully set forth herein.




                                                  Page 12 of 21
                                                  COMPLAINT
Case 5:19-cv-02474-AB-SHK Document 1 Filed 12/20/19 Page 13 of 21 Page ID #:13


    76. As described hereinabove, Defendants intentionally, willfully, wantonly and maliciously

       threatened to strike or shoot Plaintiffs and did raise loaded weapons and point them at Plaintiffs

       in such a manner so as to cause Plaintiffs to reasonably believe they were about to be struck or

       fired upon in a harmful and offensive manner. Because of Defendants’ status as police officers,

       invading Plaintiffs’ residence illegally and without cause, a reasonable person in Plaintiffs’

       situation would have been offended by the threatened, violent touching.

    77. At no time during the events described in the preceding paragraph, nor at any time prior thereto,

       did Plaintiffs consent to any of Defendants’ threatened conduct.

    78. As a direct and proximate result of Defendants’ threats as aforesaid, coupled with their present

       ability to carry them out, Plaintiffs felt the imminent apprehension of such contact, and they

       therefore suffered severe emotional distress and other injuries to her person, in an amount to be

       shown according to proof.

    79. As a direct, legal and proximate result of the actions of Defendants, Plaintiffs sustained serious

       and permanent injuries to their persons, all to their damage in an amount to be shown according

       to proof and within the jurisdiction of the Court.

    80. As a direct, legal and proximate result of the aforesaid acts of Defendants, Plaintiffs were

       compelled to and did employ the services of medical professionals to care for and treat them,

       and did incur medical, professional and incidental expenses, and Plaintiffs are informed and

       believe, and upon such information and belief alleges, that they will necessarily by reason of

       their injuries, incur additional like expenses for an indefinite period of time in the future, all to

       Plaintiffs’ damage in a sum to be shown according to proof.

    81. Plaintiffs are informed and believe that the aforesaid acts directed towards Plaintiffs were

       carried out and the acts were done with a conscious disregard of Plaintiffs’ right to be free from

       such tortious and criminal behavior, such as to constitute oppression, fraud or malice pursuant to


                                               Page 13 of 21
                                               COMPLAINT
Case 5:19-cv-02474-AB-SHK Document 1 Filed 12/20/19 Page 14 of 21 Page ID #:14


       California Civil Code Section 3294, entitling Plaintiffs to punitive damages in an amount

       appropriate to punish and set an example of said Defendants.

                                   SEVENTH CAUSE OF ACTION

    FALSE IMPRISONMENT BY WAY OF FALSE ARREST UNDER CALIFORNIA LAW

    82. Plaintiffs reallege and incorporate by reference each allegation contained in the preceding

       paragraphs as if fully set forth herein.

    83. Defendants arrested and imprisoned Plaintiffs outside of their home when, without a warrant for

       their arrest and without probable cause to arrest them, the Plaintiffs were ordered to leave their

       home, at gunpoint, without adequate clothing, for a prolonged and unreasonable period of time.

    84. At no time did either Plaintiff consent to the confinement.

    85. When Defendants confined Plaintiffs, they unlawfully deprived them of their liberty to move

       about, despite the fact that they had done nothing illegal and that officers had no probable cause

       for their arrest or imprisonment.

    86. One or more Defendants had a reasonable opportunity to prevent or stop the violations of

       Plaintiffs’ constitutional rights but stood by and failed to take action.

    87. Through weaponized threats of physical force and the invalid use of legal authority, Defendants

       acted to arrest, restrain and confine Plaintiffs to a bounded area.

    88. Plaintiffs were aware of, and were harmed by Defendants’ confinement, as detailed above.

       Plaintiffs were unable to go into their home to obtain clothes or for any other reason. Plaintiffs

       were confined in a public area in view of neighbors and gawkers who suspected them of

       criminal wrongdoing.

    89. Defendants’ actions in this respect were objectively unreasonable and undertaken intentionally,

       with malice and reckless indifference to Plaintiffs’ constitutional rights.




                                                  Page 14 of 21
                                                  COMPLAINT
Case 5:19-cv-02474-AB-SHK Document 1 Filed 12/20/19 Page 15 of 21 Page ID #:15


    90. As the direct and proximate result of officers’ misconduct, Plaintiffs have suffered and continue

       to suffer injury and harm.

    91. Defendants’ conduct under this count merits an award of punitive damages to Plaintiffs.

       Defendants’ shocking actions in requiring Plaintiffs to be exposed to the winter elements in only

       pajamas, while their home was improperly violated and searched, constituted an abuse of power

       and authority. Defendants’ actions were directed towards someone who was no danger, was not

       resisting or feeling arrest, was fully compliant, was totally innocent of all criminal conduct, and

       was only guilty of being present at the house that the Defendants decided to search, regardless

       of the information on the warrant they obtained.

    92. Defendants’ conduct towards Plaintiffs was undertaken with willful and wanton disregard for

       the rights of others. Officers acted with actual intention or with a conscious disregard or

       indifference for the consequences when the known safety and health of Plaintiffs was involved.

       Defendant officers acted with actual malice, with deliberate violence, willfully or with such

       gross negligence as to indicate a wanton disregard of the rights of others.

    93. In light of the degrading and humiliating character of Defendant

    94. s’ actions towards Plaintiffs, their conduct merits an award of punitive damages.

                                    EIGHTH CAUSE OF ACTION

                   INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

    95. Plaintiffs reallege and incorporate by reference each allegation contained in the preceding

       paragraphs as if fully set forth herein.

    96. Plaintiffs are informed and believe, and thereon allege, that the actions of Defendants were

       intentional, extreme, and outrageous. Such actions were done with the intent to cause serious

       emotional distress or with reckless disregard of the probability of causing Plaintiffs serious

       emotional distress.


                                                  Page 15 of 21
                                                  COMPLAINT
Case 5:19-cv-02474-AB-SHK Document 1 Filed 12/20/19 Page 16 of 21 Page ID #:16


    97. As a direct, legal and proximate result of the actions of Defendants, Plaintiffs suffered severe

       emotional distress, including but not limited to; suffer and continue to suffer anguish, fright,

       horror, nervousness, grief, anxiety, worry, shock, humiliation, and shame, such that an ordinary,

       reasonable person would be unable to cope with it.

    98. Defendants’ conduct has caused Plaintiffs to sustain severe, serious and permanent injuries to

       their persons, all to their damage in a sum to be shown according to proof and within the

       jurisdiction of the Court.

    99. As a direct, legal and proximate result of the aforesaid acts of Defendants, Plaintiffs were

       compelled to and did employ the services of medical professionals to care for and treat them,

       and did incur medical, professional and incidental expenses, and Plaintiffs are informed and

       believe, and upon such information and belief allege that they will necessarily by reason of their

       injuries incur additional like expenses for an indefinite period of time in the future, all to

       Plaintiffs’ damage in a sum to be shown according to proof.

    100.   Plaintiffs are informed and believe that the aforesaid acts directed towards Plaintiffs were

       carried out and the acts were done with a conscious disregard of Plaintiffs’ right to be free from

       such tortious and criminal behavior, such as to constitute oppression, fraud or malice pursuant to

       California Civil Code Section 3294, entitling Plaintiffs to punitive damages in an amount

       appropriate to punish and set an example of said Defendants.

                                     NINTH CAUSE OF ACTION

                    NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

    101.   Plaintiffs reallege and incorporate by reference each allegation contained in the preceding

       paragraphs as if fully set forth herein.

    102.   Defendants, as officers acting under the color of law, owed a duty to Plaintiffs.




                                                  Page 16 of 21
                                                  COMPLAINT
Case 5:19-cv-02474-AB-SHK Document 1 Filed 12/20/19 Page 17 of 21 Page ID #:17


    103.     Defendants breached their duty owed to Plaintiffs by, among other things, their wanton

       conduct, false imprisonment, unlawful search and seizure, assault and trespass.

    104.     Plaintiffs are informed and believe, and thereon allege, that the actions of Defendants were

       negligent and/or willful violations of statutory standard placed on conduct of officers of the law.

    105.     As a direct, legal and proximate result of the actions of Defendants, Plaintiffs suffered

       severe emotional distress, and continue to suffer, including but not limited to, anguish, fright,

       horror, nervousness, grief, anxiety, worry, shock, humiliation, and shame, such that an ordinary,

       reasonable person would be unable to cope with it.

    106.     Defendants’ conduct has caused Plaintiffs to sustain severe, serious and permanent injuries

       to their persons, all to their damage in a sum to be shown according to proof and within the

       jurisdiction of the Court.

    107.     As a direct, legal and proximate result of the aforesaid acts of Defendants, Plaintiffs were

       compelled to and did employ the services of medical professionals to care for and treat them,

       and did incur medical, professional and incidental expenses, and Plaintiffs are informed and

       believe, and upon such information and belief allege that they will necessarily by reason of their

       injuries incur additional like expenses for an indefinite period of time in the future, all to

       Plaintiffs’ damage in a sum to be shown according to proof.

    108.     Plaintiffs are informed and believe that the aforesaid acts directed towards Plaintiffs were

       carried out and the acts were done with a conscious disregard of Plaintiffs’ right to be free from

       such tortious and criminal behavior, such as to constitute oppression, fraud or malice pursuant to

       California Civil Code Section 3294, entitling Plaintiffs to punitive damages in an amount

       appropriate to punish and set an example of said Defendants.

       ///

       ///


                                               Page 17 of 21
                                               COMPLAINT
Case 5:19-cv-02474-AB-SHK Document 1 Filed 12/20/19 Page 18 of 21 Page ID #:18


                                    TENTH CAUSE OF ACTION

                                                  TRESPASS

    109.   Plaintiffs reallege and incorporate by reference each allegation contained in the preceding

       paragraphs as if fully set forth herein.

    110.   Defendants, without Plaintiffs’ consent or permission, intentionally or recklessly entered

       Plaintiffs’ property and damaged Plaintiffs’ real and personal property in the manner described

       hereinabove. Plaintiffs did not give permission for the entry.

    111.   As a legal result of the Defendants’ entry onto Plaintiffs’ Property, and the wanton and

       reckless behavior of Defendants once inside, Plaintiffs suffered damages in an amount as

       necessary to restore the Plaintiffs’ property to its prior condition. The value of the destruction

       of Plaintiffs’ property and cost of restoring the Plaintiffs’ property to its approximate original

       state is an amount to be determined at trial.

    112.   As a further legal result of the Defendants’ entry onto Plaintiffs’ Property and the wanton

       and reckless behavior of Defendants once inside, the value of Plaintiffs’ Property has been

       diminished in an amount to be determined at trial.

    113.   As a further legal result of the Defendants’ entry onto Plaintiffs’ Property and the wanton

       and reckless behavior of Defendants once inside, Plaintiffs suffered discomfort and annoyance

       caused by seeing their personal belongings damaged and destroyed, and suffered discomfort and

       annoyance by the damage to their home. As a result of this discomfort and annoyance, Plaintiffs

       have suffered general damages in an amount to be determined at trial.

    114.   The aforementioned acts of the Defendants were willful, oppressive, fraudulent and

       malicious in that Defendants illegally and without permission entered Plaintiffs’ property and

       ransacked Plaintiffs’ belongings under an illegal and unlawful search and seizure. Plaintiffs are




                                                  Page 18 of 21
                                                  COMPLAINT
Case 5:19-cv-02474-AB-SHK Document 1 Filed 12/20/19 Page 19 of 21 Page ID #:19


       entitled to treble damages pursuant to California Civil Code § 3346, California Code of Civil

       Procedure §§ 733 and 1029.8.



                                      PRAYER FOR RELIEF

                    Wherefore, Plaintiff respectfully prays for judgment as follows:

          A. For general damages plus interest, including prejudgment interest, in an amount to be

              determined by proof at trial;

          B. For special damages plus interest, including prejudgment interest, in an amount to be

              determined by proof at trial;

          C. For other economic and compensatory damages, in an amount to be determined by proof

              at trial;

          D. For punitive and exemplary damages, including treble damages, as permitted;

          E. For costs of suit incurred herein;

          F. For reasonable attorney’s fees; and

          G. For such other and further relief as this Court deems just and proper.




 DATED: December 19th, 2019                                   Respectfully submitted,

                                                              BARNES LAW




                                                              ______________________
                                                              By: Robert E. Barnes, Esq.
                                                              Attorney for Plaintiff


                                              Page 19 of 21
                                              COMPLAINT
Case 5:19-cv-02474-AB-SHK Document 1 Filed 12/20/19 Page 20 of 21 Page ID #:20


                                 Exhibit A




                                    Page 20 of 21
                                    COMPLAINT
Case 5:19-cv-02474-AB-SHK Document 1 Filed 12/20/19 Page 21 of 21 Page ID #:21


                                    Exhibit B




                                    Page 21 of 21
                                    COMPLAINT
